Fourth Court of Appeals
                               San Antonio, Texas
                                     March 16, 2021

                                   No. 04-21-00034-CV

                                      Kevin DUNN,
                                       Appellant

                                            v.

                        THE KADENCE COLLECTIVE, LLC,
                                  Appellee

                From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020CI12519
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER

       Appellant’s first request for an extension of time to file his brief is GRANTED.
Appellant’s brief is due on or before April 16, 2021.




                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court